Title: John Adams to Abigail Adams, 10 August 1776
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 10. 76
      
     
     Yours of 30. and 31 July was brought me, to day, by Captain Cazneau. I am happy to think that you, and my oldest son, are well through the distemper, and have sufficient Receipts. Nabby, I believe is also through. The Inflammation in her Arm, and the single Eruption, are nearly as much Evidence, as I had to shew—and I have seen Small Pox enough since I had it, to have infected 100 Armies. Tommy, I shall hear by next Post, is happily recoverd of it, I think. Charley, my dear Charley! I am sorry, that it is still pretty clear, that you have not taken it. But never fear, you will have it.
     This Suspence and Uncertainty must be very irksome to you. But Patience and Perseverance, will overcome this, as well as all other Difficulties. Dont think of Time, nor Expence. 1000 Guineas is not worth so much as security to a Wife, a good one I mean, and four Children, good ones I mean, against the small Pox. It is an important Event in a Mans Life, to go thro that distemper. It is a very great Thing, for a whole Family, to get well over it.
     At the same Time that I am in a State of suspence, Uncertainty and Anxiety about my best, dearest, worthyest, wisest Friend, in this World, and all my Children, I am in a State of equal Suspence, Uncertainty, and Anxiety about our Army at N. York and Ticonderoga, and consequently about our Country and Posterity. The Lives of Thousands, and the Liberties of Millions are as much in Suspence, as the Health of my family. But I submit to the Governance of infinite Wisdom.
     Had my Advice been followed, in Season, We should now have been in Safety, Liberty and Peace, or at least We should have had a clear and indisputable Superiority of Power. But my Advice was not regarded. It never was, and never will be, in this World. Had N.Y., N.J. and Pensilvania, only been in compleat Possession of the Powers of Government only 3 Months sooner, We should have had an Army, at N.Y. and Amboy, able to cope with double the Number of our Enemies. But now We trust to Chance: to the Chapter of Accidents: a long Chapter it is, as long as the 119 Psalm: and well it is for us that it is so. If We trusted to Providence, I should be easy, but We do not.
     I have now come to a Resolution, upon another Subject, which has kept me in suspence for some Time.—I must request of you, to interceed with your Father to procure for me, two Horses, and send them to Philadelphia, with a servant, as soon as possible. I shall wait for their Arrival, let it be sooner or later. The sooner they come, the more agreable to my Wishes, and the better for my Health. I can live no longer, without Riding. If Bass is in the land of the living, and is willing to take one more Ride with his old Friend, let him come, if he declines, send somebody else. I shall wait for Horses. If the Congress should adjourn, I shall attend the Board of War, untill they come. The General Court, I think might do something. Whether they have ever thought of granting me, a farthing, for my Time, I know not. Mr. A. had an Horse and a fine Chaise, furnished him, by the Committee of Supplies. Perhaps they might furnish me with a Pair of Horses too.—Pray mention this to Coll. Warren or Coll. Palmer.—If nothing can be done by them, if I have Credit enough left, to hire two Horses and a servant, let it be employed. The Loss of my fine Mare, has disconcerted me. The General Court will send some Gentleman here to take my Place. But if my Horses come I shall not wait for that.
    